Order entered September 26, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00698-CV

                     MICHAEL SUTKER, M.D., ET AL., Appellants

                                            V.

                             DORCAS SIMMONS, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-13851

                                         ORDER
       Before the Court is appellee’s September 24, 2018 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to October 15,

2018. We caution appellee that further extension requests in this accelerated appeal will be

disfavored.


                                                   /s/   ADA BROWN
                                                         JUSTICE